Citation Nr: 1007699	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975, and from April 1979 to May 1996.  His report 
of discharge in May 1996 shows he retired with over 20 years' 
active service and three years' inactive service. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a Decision on Waiver of Indebtedness rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file shows that in a June 1997 rating 
decision, the Veteran was granted entitlement to a combined 
evaluation of 30 percent for service-connected disabilities 
(he had previously been service-connected for a disability 
evaluated as zero percent disabling).  The notification 
letter explained that the Veteran was being paid additional 
benefits for his spouse, and notified him that he must let 
the RO know right away if there was any change in the status 
of his dependents.  The notification letter further explained 
that he could not receive full payment of both military pay 
and VA compensation.  He was only entitled to receive an 
amount equal to whichever of the two was the higher benefit.  
He would have to choose which one to receive and the other 
benefit would be offset.  The Veteran again received similar 
notification in October 1997, when additional disabilities 
were service connected and his combined evaluation was 
increased to 50 percent.

A November 2005 note in the record shows that a dependent 
questionnaire was sent to the Veteran, but he did not return 
it.  A March 2006 report of contact shows the Veteran was 
called to verify his dependents.  He stated that he was no 
longer married to or living with his first wife.  However, he 
stated he was currently married to his second wife.  There is 
no indication that he failed to provide previously requested 
dependent questionnaires.

In April 2006, the RO sent the Veteran a letter indicating 
that according to information received from the Wisconsin 
Circuit Courts, his divorce from his first wife was finalized 
in August 2001.  The RO proposed to remove the first wife 
from his award and to reduce the benefit from $669.00 to 
$609.00 per month effective September 1, 2001.  The letter 
informed the Veteran that this would create an overpayment.  
VA Form 21-686c, Declaration of Status of Dependents, was 
enclosed for the Veteran to fill out and return.  The Veteran 
returned the filled out form in May 2006 indicating that he 
had married his second wife in February 2003 and that he 
claimed her daughter as a dependent, as he had adopted her in 
September 2004.

A report of contact dated in June 2006 shows the RO attempted 
to contact the Veteran concerning questions with the above-
submitted form, to no avail.  A letter requesting additional 
information was sent to the Veteran the same month.  The 
Veteran responded in June 2006, providing the date of divorce 
of his second wife's previous marriage and providing the 
Order of Adoption for their daughter.  A Request for Approval 
of School Attendance was also submitted on behalf of their 
daughter. 

In June 2006, the Debt Management Center sent the Veteran a 
notice of overpayment in the amount of $3,606.00 and notified 
the Veteran it would begin withholding benefits in September 
2006.  

In July 2006, the Veteran submitted a request for waiver of 
the overpayment with a Financial Status Report and statement 
of expenses.

In August 2006, the RO's Committee on Waiver and Compromises 
(Committee) denied the Veteran's waiver request.  The Veteran 
filed a notice of disagreement in August 2006, initiating 
this appeal.

The Veteran's representative filed a statement in August 
2006.  He argued that the Veteran had notified the RO and the 
Department of Defense of his divorce in 2001 and then again 
of his remarriage in 2003.  The representative further 
observed that the RO had not recorded the Veteran's 
subsequent marriage, but appeared to have calculated the 
overpayment at the difference between single and dependant 
rate from the time of his divorce to the present.  The 
representative argued that adding the Veteran's current 
dependents would reduce the debt.  In February 2007, the 
representative requested an audit.

In March 2007, the RO responded with an audit of the 
Veteran's account.  However, it is noted that the audit only 
included those amounts paid and presumed due the Veteran from 
September 2001 to May 2006.  

The Board observes that neither the Committee' s decision, 
nor the Statement of the Case that was issued in May 2007 
specifically addressed the question of whether the debt was 
properly created.  In addition, it cannot be determined from 
the evidence of record whether the amount of debt assessed is 
valid.

The Committee appears to have determined that there was no 
fraud, misrepresentation, or bad faith, but found fault on 
the part of the Veteran, and, considering the standard of 
equity and good conscience, denied a waiver.  In addition, 
the Statement of the Case explained that there would have 
been no offset for the adding the Veteran's current 
dependents because it could not add the Veteran's second wife 
until April 1, 2006, the first to the month following the 
date he notified the RO of the marriage and, moreover, 
additional funds were withheld in any event because the 
Veteran was in receipt of military retirement pay.  Finally, 
the RO noted that the Veteran may be entitled to increased 
benefits from the Department of Defense because the VA had 
removed his first wife, thus reducing his benefits.  

However, the Board cannot determine from the record whether 
the RO's reasoning is correct-either whether the debt was 
properly created, or the validity of the amount of debt.  
First, there is no indication that the Veteran failed to 
submit dependency questionnaire forms from 1998 to 2005.  
Second, it cannot be determined from the evidence of record 
what the Veteran was entitled to receive.  Documents from the 
Defense Finance Accounting System are of record but only 
dated prior to October 1997 and subsequent to April 2006.  A 
July 2006 accounting record from automated tape for June 2006 
cycle 6 purports to show retired pay but shows only VA and 
monthly gross pay from September 2001 through December 2005.  
It is not clear from the face of this document what it 
purports to show.  Finally, the Board observes that the laws 
concerning the concurrent receipt of military retirement pay 
and VA disability benefits pay were changed during the period 
of time in question.  There is no indication that the RO took 
these changes into account in determining the amount of the 
debt.

Before the Board can consider the merits of the appellant's 
claim, the RO must formally adjudicate the included issue of 
whether the debt was properly created.  It must also provide 
sufficient information for the Board to consider the validity 
of the debt assessed.

The Veteran has asserted he informed both the RO and the 
Department of Defense of his divorce and remarriage.  The RO 
must inform the Veteran of the type and kind of evidence 
required to substantiate his assertions.  The RO must also 
conduct a complete audit of the Veteran's account, to include 
his military retirement pay and must consider the validity of 
the debt, taking into account the amount the Veteran would 
have been paid had he chosen to receive VA disability pay 
rather than his military retirement pay effective the month 
following notification of his remarriage and addition of his 
spouse and his daughter to his award, and to include 
calculations for legislation allowing concurrent receipt of 
military retirement pay and VA disability benefits pay.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran all appropriate 
notice of the laws and regulations 
governing the creation of an overpayment 
and waiver thereof.  In particular, 
inform him of the type and kind of 
evidence required to establish that he 
did, in fact, inform the RO of the 
divorce from his first wife in 2001 and 
his remarriage to his second wife in 
2003, and of his adoption of their 
daughter in 2004.

2.  Ask the Veteran to submit a current, 
complete financial statement.  

3.  The RO should take all actions 
necessary to consider the question of 
whether the debt at issue in this case 
was properly created and, if so, the 
valid amount of debt, including 
completing a full audit of the Veteran's 
account, to include audit of military 
retirement benefits received throughout 
the period of time under appeal, 
consideration of the Veteran's additional 
two dependents, and consideration of the 
laws concerning concurrent receipt of 
military retirement pay and VA disability 
benefits pay.  If the RO determines that 
the debt was properly created and 
ascertains the validity of the debt, and 
that there was no fraud, 
misrepresentation, or bad faith, then 
consider whether recovery of the debt, or 
any portion thereof, may be waived, 
considering the standard of equity and 
good conscience, including a balancing of 
faults.  

4.  If the Veteran's claim is not granted 
to his satisfaction, then provide him and 
his accredited representative with a 
Supplemental Statement of the Case and 
give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


